Exhibit 99.1 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Six months ended June 30, Operating activities Net income $ 12,871 $ 12,959 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 10,165 4,908 Amortization 19,692 3,963 Provision for doubtful accounts 1,369 1,089 Stock based compensation 6,058 1,400 Deferred income taxes ) 207 Amortization of deferred financing costs 1,071 410 Excess tax benefit upon exercise of stock options ) ) Loss on equity investments 3,542 - Other non-cash charges ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Other receivables ) 487 Restricted cash 69 205 Prepaid expenses and other ) ) Reinsurance liability reserve 9,691 4,648 Accounts payable and accrued expenses 17,755 7,172 Accrued transportation costs 6,022 13,554 Deferred revenue 14,555 ) Other long-term liabilities 281 ) Net cash provided by operating activities 23,603 18,275 Investing activities Purchase of property and equipment ) ) Acquisitions, net of cash acquired ) ) Equity investments ) - Net decrease in short-term investments (9 ) (9 ) Restricted cash for reinsured claims losses ) ) Net cash used in investing activities ) ) Financing activities Proceeds from issuance of preferred stock, net of issuance costs 80,667 - Preferred stock dividends ) - Repurchase of common stock, for treasury ) ) Proceeds from common stock issued pursuant to stock option exercise 2,377 9,150 Excess tax benefit upon exercise of stock options 2,239 2,346 Proceeds from long-term debt - 115,000 Repayment of long-term debt ) ) Payment of contingent consideration ) - Debt financing costs ) ) Other ) (8 ) Net cash (used in) provided by financing activities ) 77,787 Effect of exchange rate changes on cash 1,991 629 Net change in cash ) 24,005 Cash at beginning of period 160,406 98,995 Cash at end of period $ 145,161 $ 123,000
